UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-152242 YINFU GOLD CORPORATION (Exact name of registrant as specified in its charter) WYOMING 20-8531222 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Suite 2408, Dongfang Science and Technology Mansion, Nanshan District, Shenzhen, China 518000 (Address of principal executive offices) (86)755-8316-0998 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 16, 2017, the Company had 9,917,592 shares of common stock outstanding. YINFU GOLD CORPORATION Quarterly Report on Form 10-Q For the Period Ended June 30, 2017 FORWARD-LOOKING STATEMENTS This Form 10-Q for the period endedJune 30, 2017 contains forward-looking statements that involve risks and uncertainties. Forward-looking statements in this document include, among others, statements regarding our capital needs, business plans and expectations. Such forward-looking statements involve assumptions, risks and uncertainties regarding, among others, the success of our business plan, availability of funds, government regulations, operating costs, our ability to achieve significant revenues, our business model and products and other factors. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology. In evaluating these statements, you should consider various factors, including the assumptions, risks and uncertainties set forth in reports and other documents we have filed with or furnished to the SEC. These factors or any of them may cause our actual results to differ materially from any forward-looking statement made in this document. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding future events, our actual results will likely vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. The forward-looking statements in this document are made as of the date of this document and we do not intend or undertake to update any of the forward-looking statements to conform these statements to actual results, except as required by applicable law, including the securities laws of the United States. PART I - FINANCIAL INFORMATION Item 1.Financial Statements YINFU GOLD CORPORATION CONDENSED CONSOLIDATED INTERIM BALANCE SHEETS June 30, 2017 March 31, 2017 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 22,846 $ 2,452 Current assets from discontinued operations 150,001 150,001 Other receivables, net 5,233 - Total current assets 178,080 152,453 TOTAL ASSETS $ 178,080 $ 152,453 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 89,798 $ 87,512 Short-term loan 118,278 - Note payable - related party 695,111 697,993 Total current liabilities 903,187 785,505 TOTAL LIABILITIES 903,187 785,505 STOCKHOLDERS' EQUITY (DEFICIT) Common stock, 3,000,000,000 shares authorized; par value $0.001, 9,917,592 and 9,917,703 shares issued, respectively* 9,918 9,918 Capital deficiency (439,179 ) (439,179 ) Subscription receivable (2,013 ) (2,013 ) Accumulated deficit (292,828 ) (201,778 ) Accumulated other comprehensive loss (1,005 ) - Total Stockholders' Equity (Deficit) (725,107 ) (633,052 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 178,080 $ 152,453 *: Common stock retroactively adjusted for 1 for 100 reverse stock split, effective February 17, 2017 See Notes to the Consolidated Financial Statements. 2 YINFU GOLD CORPORATION CONDENSED CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2017 2016 REVENUE $ - $ - OPERATING EXPENSES General and administrative 67,690 - Professional fees 23,360 16,909 Total Operating Expenses 91,050 16,909 Net Income (loss) from Operations (91,050 ) (16,909 ) Other Income and Expense Provision for income taxes - - Income (loss) from Continued Operations (91,050 ) (16,909 ) Income (loss) from Discontinued Operations - - Net Income (loss) $ (91,050 ) $ (16,909 ) Basic and diluted income (loss) per common share $ (0.01 ) $ (0.00 ) Weighted average number of common shares outstanding - basic and diluted* 9,917,661 9,917,703 *: Common stock retroactively adjusted for 1 for 100 reverse stock split, effective February 17, 2017 See Notes to the Consolidated Financial Statements. 3 YINFU GOLD CORPORATION CONDENSED CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) For the Three Months End June 30, 2017 2016 NET LOSS $ (91,050 ) $ (16,909 ) OTHER COMPREHENSIVE LOSS NET OF TAX: Foreign currency translation adjustments (1,005 ) - NET COMPREHENSIVE LOSS ATTRIBUTABLE TO THE SHAREHOLDERS OF YINFU GOLD CORP. $ (1,005 ) $ - NET LOSS AND OTHER COMPREHENSIVE LOSS ATTRIBUTABLE TO THE SHAREHOLDERS OF YINFU GOLD CORP. $ (92,055 ) $ (16,909 ) See Notes to the Consolidated Financial Statements. 4 YINFU GOLD CORPORATION CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months End June 30, 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (91,050 ) $ (16,909 ) Changes in operating activities: Other receivables (5,233 ) - Accounts payable and accrued liabilities 2,286 1,500 Net cash used in continued operations (93,997 ) (15,409 ) Net cash used in discontinued operations - - Net cash used in operating activities (93,997 ) (15,409 ) CASH FLOWS FROM INVESTING ACTIVITIES Net cash used in Investing Activities - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from short-term loan 118,278 - Net proceeds from (payments to) related parties (2,882 ) 15,409 Net Cash Provided by Financing Activities 115,396 15,409 Effects on changes in foreign exchange rate (1,005 ) - Net increase (decrease) in cash and cash equivalents 20,394 - Cash and cash equivalents, beginning of period 2,452 122 Cash and cash equivalents, end of period $ 22,846 $ 122 See Notes to the Consolidated Financial Statements. 5 YINFU GOLD CORPORATION Notes to the Unaudited Condensed Consolidated Interim Financial Statements June 30, 2017 NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS Yinfu Gold Corporation (the “Company”) is a Wyoming corporation incorporated on September 1, 2005 under the name Ace Lock and Security, Inc. with an established a fiscal year end of March 31. On March 5, 2007, we filed a Certificate of Amendment with the Wyoming Secretary of State to change our name to Element92 Resources Corp. and increased our authorized capital to 1,000,000,000 common shares. On August 16, 2010 the Company filed an amendment with the State of Wyoming changing its name from Element92 resources Corp. to Yinfu Gold Corporation and on November 18, 2010, the Company received a notification from the Financial Industry Regulatory Authority (“FINRA”) that the Company’s change of name to Yinfu Gold Corporation was posted as effective with FINRA. The Company was established as an exploration stage company engaged in the search for commercially viable minerals. We no longer pursue opportunities related to the exploration of minerals. Our name change to Yinfu Gold Corporation, as filed with the State of Wyoming on November 18, 2010, signified that we have commenced working toward a major change in our business plan and business model. Effective November 20, 2014, the Company executed a Sale and Purchase Agreement (the “Agreement”) to acquire 100% of the shares and assets of China Enterprise Overseas Investment & Finance Group Limited (“CEI”), a British Virgin Islands (“BVI”) corporation. Pursuant to the Agreement, the Company has agreed to issue 800 million restricted common shares of the Company to the owners of CEI in exchange for all the shares of CEI. Dahua Online Shopping Mall (http://www.dahuacheng.com) is an online shopping platform in the China market with two mainstream e-commerce models: business to business (B2B) and business to consumer (B2C). There are over 3,000 suppliers all over the China to provide an online listing of millions of commodities. The real-time payment system of Dahua is convenient, safe and fast. Dahua Online Shopping Mall has registered 31 million members as of November 17, 2014. Pursuant to the Agreement, on or before January 1, 2015, CEI was to deliver to the Company, duly authorized, properly and fully executed documents in English, evidencing and confirming the sale of 100% of the shares of CEI and its assets. The details and the values of the assets were to be supported by an asset valuation being carried out by an independent professional valuator. The valuation report was received by the Company on January 28, 2015. Additionally, the Agreement stated that both parties agreed that all shares issued, pursuant to the terms and conditions of the agreement, were to be issued as soon as practicable following the signing of the agreement, but all shares so issued were to be held in escrow until all terms and conditions are met. The various terms and conditions of the Agreement were fulfilled on January 28, 2015, therefore, the share certificates representing the shares have been issued in the names of the CEI shareholders and the Agreement between the Company and CEI was closed on January 28, 2015. 6 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, the financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments consisting of normal recurring entries necessary for a fair statement of the periods presented for (a) the financial position, (b) the result of operations, and (c) cash flows have been made in order to make the financial statements presented not misleading. The results of operations for such interim periods are not necessarily indicative of operations for a full year. Principles of Consolidation For June 30, 2017, the consolidated financial statements of the Company include the accounts of the Company and its wholly owned subsidiaries: (1) Element Resources International Limited (“Element Resources”), a company incorporated in Hong Kong, (2) Yinfu Group International Holdings Limited (“Yinfu Group International”), a company incorporated in Hong Kong, (3) Yinfu International Holdings Limited (“Yinfu International”), a company incorporated in the People’s Republic of China (“PRC”) and (4) CEI. All significant intercompany balances and transactions have been eliminated in consolidation. Prior to January 28, 2015, the financial statements presented are those of CEI only. Entity Name Incorporated/ Acquisition Date Ownership Jurisdiction Investment Held By Nature Of Operation Fiscal Year CEI Jan 28, 2015 100% BVI Yinfu Gold Investment Holding Dec 31 Element Resources June 29, 2012 100% Hong Kong, PRC Yinfu Gold Dormant June 30 Yinfu Group International April 1, 2017 100% Hong Kong, PRC CEI Investment Holding Dec 31 Yinfu International April 1, 2017 100% PRC Yinfu Group International Investment Holding Dec 31 Use of Estimates The preparation of the financial statements was made in conformity with the accounting principles generally accepted in the United States which requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as well as disclosure of contingent assets and liabilities at the date of the financial statements. The estimates and judgments will also affect the reported amounts for certain revenues and expenses during the reporting period. Actual results could differ from these good faith estimates and judgments. Discontinued Operations The Company follows ASC 205-20,“Discontinued Operations,”to report for disposed or discontinued operations. Cash and Cash Equivalents Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months from inception, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. 7 Foreign Currency Translation and Re-measurement In accordance with ASC 830, “Foreign Currency Matters”, the Company's foreign operations whose functional currency is not the U.S. dollar, the assets and liabilities are translated into U.S. dollars at current exchange rates. Resulting translation adjustments are reflected as other comprehensive income (loss) in stockholders' equity. Revenue and expenses are translated at average exchange rates for the period. Transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are charged to operations as incurred. The Company had foreign currency translations loss of $1,005 and $Nil for the three months ended June 30, 2017 and 2016 respectively. Concentrations of Credit Risk The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents as well as related party payables that it will likely incur in the near future. The Company places its cash and cash equivalents with financial institutions of high credit worthiness. At times, its cash and cash equivalents with a particular financial institution may exceed any applicable government insurance limits. The Company’s management plans to assess the financial strength and credit worthiness of any parties to which it extends funds, and as such, it believes that any associated credit risk exposure is limited. Financial Instruments The Company follows ASC 820, “Fair Value Measurements and Disclosures,” which defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy that distinguishes between (1) market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2) an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of June 30, 2017. The carrying values of our financial instruments, including, cash and cash equivalents; accounts payable and accrued expenses; and loans and notes payable approximate their fair values due to the short-term maturities of these financial instruments. 8 Business Combinations In accordance with ASC 805-10, “Business Combinations”, the Company accounts for all business combinations using the acquisition method of accounting. Under this method, assets and liabilities, including any remaining noncontrolling interests, are recognized at fair value at the date of acquisition. The excess of the purchase price over the fair value of assets acquired, net of liabilities assumed, and noncontrolling interests is recognized as goodwill. Certain adjustments to the assessed fair values of the assets, liabilities, or noncontrolling interests made subsequent to the acquisition date, but within the measurement period, which is up to one year, are recorded as adjustments to goodwill. Any adjustments subsequent to the measurement period are recorded in income. Any cost or equity method interest that the Company holds in the acquired company prior to the acquisition is re-measured to fair value at acquisition with a resulting gain or loss recognized in income for the difference between fair value and the existing book value. Results of operations of the acquired entity are included in the Company’s results from the date of the acquisition onward and include amortization expense arising from acquired tangible and intangible assets. Deferred Income Taxes and Valuation Allowance The Company accounts for income taxes under ASC 740, “Income Taxes.” Under the asset and liability method of ASC 740, where deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period the enactment occurs. A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. No deferred tax assets or liabilities were recognized as at June 30, 2017 and March 31, 2017. Net Income (Loss) Per Share of Common Stock The Company has adopted ASC Topic 260, “Earnings per Share,” (“EPS”) which requires presentation of basic EPS on the face of the income statement for all entities with complex capital structures and requires a reconciliation of the numerator and denominator of the basic EPS computation. In the accompanying financial statements, basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during the period. The following table sets forth the computation of basic earnings (loss) per share, for the three months ended June 30, 2017 and 2016: Three Months Ended June 30, 2017 2016 Net income (loss) $ (91,050 ) $ (16,909 ) Weighted average common shares outstanding (basic and diluted)* 9,917,661 9,917,703 Net income (loss) per common share, basic and diluted $ (0.01 ) $ (0.00 ) *: Common stock retroactively adjusted for 1 for 100 reverse stock split, effective February 17, 2017 9 Commitments and Contingencies The Company follows ASC 450-20, “Loss Contingencies,” to report accounting for contingencies. Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties, as well as other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. There were no commitments or contingencies as of June 30, 2017 and March 31, 2017. Recent Accounting Pronouncements In January 2017, the FASB has issued Accounting Standards Update (ASU) No. 2017-04, “Intangibles - Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment.” These amendments eliminate Step 2 from the goodwill impairment test. The annual, or interim, goodwill impairment test is performed by comparing the fair value of a reporting unit with its carrying amount. An impairment charge should be recognized for the amount by which the carrying amount exceeds the reporting unit’s fair value; however, the loss recognized should not exceed the total amount of goodwill allocated to that reporting unit. In addition, income tax effects from any tax deductible goodwill on the carrying amount of the reporting unit should be considered when measuring the goodwill impairment loss, if applicable. The amendments also eliminate the requirements for any reporting unit with a zero or negative carrying amount to perform a qualitative assessment and, if it fails that qualitative test, to perform Step 2 of the goodwill impairment test. An entity still has the option to perform the qualitative assessment for a reporting unit to determine if the quantitative impairment test is necessary. Effective for public business entities that are a SEC filers for annual or any interim goodwill impairment tests in fiscal years beginning after December 15, 2019. Early adoption is permitted for interim or annual goodwill impairment tests performed on testing dates after January 1, 2017. ASU 2017-04 should be adopted on a prospective basis. The Company is currently evaluating the potential impact that the adoption of this ASU may have on its financial statements. In December 2016, the FASB has issued Accounting Standards Update (ASU) No. 2016-20, “Technical Corrections and Improvements to Topic 606, Revenue from Contracts with Customers.” The amendments affect narrow aspects of the guidance issued in ASU 2014-09 including Loan Guarantee Fees, Contract Costs, Provisions for Losses on Construction-Type and Production-Type Contracts, Disclosure of Remaining Performance Obligations, Disclosure of Prior Period Performance Obligations, Contract Modifications, Contract Asset vs. Receivable, Refund Liability, Advertising Costs, Fixed Odds Wagering Contracts in the Casino Industry, and Costs Capitalized for Advisors to Private Funds and Public Funds. The effective date and transition requirements for the amendments are the same as the effective date and transition requirements for FASB Accounting Standards Codification Topic 606. Public entities should apply Topic 606 (and related amendments) for annual reporting periods beginning after December 15, 2017, including interim reporting periods therein. The Company is currently evaluating the potential impact that the adoption of this ASU may have on its financial statements. Management has considered all other recent accounting pronouncements issued since the last audit of our financial statements. The Company's management believes that these recent pronouncements will not have a material effect on the Company's financial statements. Related Parties The Company follows ASC 850, “Related Party Disclosures,” for the identification of related parties and disclosure of related party transactions. See note 6. 10 Revenue Recognition The Company will recognize revenue from the sale of products and services in accordance with ASC 605, “Revenue Recognition.” However, the Company will recognize revenue only when all of the following criteria have been met: i) Persuasive evidence for an agreement exists; ii) Service has been provided; iii) The fee is fixed or determinable; and, iv) Collection is reasonably assured. NOTE 3 - GOING CONCERN The Company's financial statements are prepared using accounting principles generally accepted in the United States applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not established an on-going source of revenues sufficient to cover its operating cost, and requires additional capital to commence its operating plan. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. These factors raise substantial doubt about its ability to continue as a going concern. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management's plan to obtain such resources for the Company include: sales of equity instruments; traditional financing, such as loans; and obtaining capital from management and significant stockholders sufficient to meet its minimal operating expenses. However, management cannot provide any assurance that the Company will be successful in accomplishing any of its plans. There is no assurance that the Company will be able to obtain sufficient additional funds when needed or that such funds, if available, will be obtainable on terms satisfactory to the Company. In addition, profitability will ultimately depend upon the level of revenues received from business operations. However, there is no assurance that the Company will attain profitability. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 4 - STOCKHOLDERS’ EQUITY (DEFICIT) Common Stock Effective December 8, 2014, the Company increased the authorized capital from 1,000,000,000 common shares to 3,000,000,000 common shares. Each common share entitles the holder to one vote, in person or proxy, on any matter on which action of the stockholders of the corporation is sought. On November 9, 2016, we filed a Schedule 14C with Securities and Exchange Commission for the 1 for 100 Reverse Stock Split. On February 16, 2017, the Company received a notification from the Financial Industry Regulatory Authority (“FINRA”) that our application for Reverse Stock Split was approved by FIRNA and the market effective date was February 17, 2017. The post-split total shares outstanding is 9,917,592 shares with the fractional shares rounded down to the next whole share. As of June 30, 2017, the Company has 9,917,592 shares of common stock issued and outstanding. As of June 30, 2016, the Company has 9,917,703 shares of common stock issued. The Company has no potentially dilutive securities, such as options or warrants, currently issued and outstanding. 11 NOTE 5- SHORT-TERM LOAN Ms Wu Fengqun is the lender of the loan. The fixed interest is $100 per annum. The term of borrowing is 1 year. The interest and the principal of the loan is to be repaid on March 31, 2018. The loan is not secured by any collateral. NOTE 6 - RELATED PARTY TRANSACTIONS During the three months ended June 30, 2017, the Company has paid back $2,882 to Mr. Jiang Libin, the President and a director of the Company. During the three months ended June 30, 2016, Mr. Jiang Libin has advanced the Company $15,409 for operating expenses. These advances have been formalized by non-interest bearing demand notes. As of June 30, 2017, the Company owed $487,358 and $207,753 to Mr. Tsap Wai Ping, the former President of the Company (the “Former President”) and Mr. Jiang Libin respectively. As of March 31, 2017, the Company owed $487,358 and $210,635 to the Former President and Mr. Jiang Libin respectively. NOTE 7 - DISCONTINUED OPERATIONS The Company originally intended to be involved in the exploration of minerals in the PRC. Based on management’s analysis of the current operations, expected growth, and opportunities in the sector, during the year ended March 31, 2015, the Company has determined to discontinue operations related to the Company’s subsidiary Element Resources International Limited, based in Hong Kong. The following presents the financial information of the discontinued subsidiary of the Company, Element Resources. As of As of June 30, 2017 March 31, 2017 Current Assets Cash and cash equivalents $ - $ - Deposit paid 139,681 139,681 Other receivables, net 10,320 10,320 Total current assets 150,001 150,001 TOTAL ASSETS $ 150,001 $ 150,001 Current Liabilities Accounts payable and accrued liabilities $ - $ - Note payable - related party - - Total current liabilities - - TOTAL LIABILITIES $ - $ - Stockholders’ Equity (Deficit) Common stock, par value HK$1, 100,000 shares issued 12,903 12,903 Retained earnings 137,098 137,098 Total Stockholders’ Equity (Deficit) 150,001 150,001 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) 150,001 150,001 For the Three Months Ended June 30, 2017 2016 REVENUE $ - $ - General and administrative - - Other expenses - - Net income (loss) $ - $ - NOTE 7 - SUBSEQUENT EVENTS Management has evaluated subsequent events through the date these financial statements were available to be issued. Based on our evaluation no material events have occurred that require any disclosure. 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements Except for historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses. Such forward-looking statements include, among others, those statements including the words “expects”, “anticipates”, “intends”, “believes” and similar language. Our actual results may differ significantly from those projected in the forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the sections "Business", "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations". You should carefully review other documents we file from time to time with the Securities and Exchange Commission ("SEC"). You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. All references in this Form 10-Q to the "Company", "Yinfu", "we", "us" or "our" are to Yinfu Gold Corporation. Our unaudited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Overview Yinfu Gold Corporation is a Wyoming corporation incorporated on September 1, 2005, under the name Ace Lock & Security, Inc. Our name was changed to Yinfu Gold Corporation as of November 18, 2010. We are working to establish and build a peer-to-peer (“P2P”) online lending service platform. We have had limited operations and based upon our reliance on the sale of our common stock and the advances from our president, these are the source of funds for our future operations. 13 Plan of Operation We devote substantial efforts to establishing a P2P online lending service platform. However, our planned principal operations have not yet commenced. In 2017, we plan to establish ourselves as a known P2P online lending service provider. We provide an online lending platform that matches lenders directly with the borrowers and charge a commission fee. Through our P2P platform, lenders can earn higher returns compared to savings and investment products offered by banks, where borrowers can borrow money at lower interest rate. Need for Additional Capital The Company has not generated any revenues from operations, and may be unable to fund on-going activities. We cannot guarantee that we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in developing our own hardware and software, and the possibility of new regulations that will make our company difficult or impossible to operate. If we are unable to meet our needs for cash from either our operations, or possible alternative sources, then we may be unable to continue, develop, or expand our operations. If we are unable to complete any phase of our development program or fail to raise additional capital to maintain our operations in the future, we may be unable to carry out our full business plan or we may be forced to cease operations. Results of Operations The following results of operations reflect the historical financial statements prior to the acquisition of China Enterprise Overseas Investment & Finance Group Limited (“CEI”) and have been prepared to give retroactive effect to the reverse acquisition completed on January 28, 2015, and represent the operations of CEI only. The consolidated financial statements after the acquisition date, January 28, 2015 include the balance sheets of both companies at historical cost, the historical results of CEI and the results of the Company from the acquisition date. We have generated no revenues and have incurred $292,828 in expenses through June 30, 2017. The following table provides selected financial data about our company as of June 30, 2017 and March 31, 2017. June 30, 2017 March 31, 2017 Cash $ 22,846 $ 2,452 Total Assets $ 178,080 $ 152,453 Total Liabilities $ 903,187 $ 785,505 Stockholders’ Equity (Deficit) $ (725,107 ) $ (633,052 ) As of June 30, 2017, the Company’s cash balance was $22,846 compared to $2,452 as of March 31, 2017, and our total assets as of June 30, 2017, were $178,080 compared with $152,453 as of March 31, 2017. The increase in cash and total assets were primarily attributed to the proceed from the new short-term loan. 14 As of June 30, 2017, the Company had total liabilities of $903,187 compared with total liabilities of $785,505 as of March 31, 2017. The increase in total liabilities was primarily attributed to the new short-term loan. Three Months Ended June 30, 2017 Three Months Ended June 30, 2016 Revenue $ - $ - Operating Expenses General and administrative 67,690 - Professional fees 23,360 16,909 Total Operating Expenses 91,050 16,909 Income (Loss) from Operation $ (91,050 ) $ (16,909 ) Revenues The Company has generated no revenues during the three months ended June 30, 2017 and 2016. Operating expenses For the three months ended June 30, 2017, total operating expenses were $91,050, which consisted general and administrative fees and professional fees. For the three months ended June 30, 2015, total operating expenses were $16,909, which consisted solely of professional fees. The increase in general and administrative fees was due to setting up two new wholly owned subsidiaries. The increase in professional fees was primarily due to the cost of complying with the SEC reporting requirements for the three months ended June 30, 2017. 15 Liquidity and Capital Resources Working Capital As of June 30, 2017 As of March 31, 2017 Current Assets $ 178,080 $ 152,453 Current Liabilities $ 903,187 $ 785,505 Working Capital Deficiency $ (725,107 ) $ (633,052 ) As of June 30, 2017, the Company had a working capital deficiency of $725,107 compared with working capital deficiency of $633,052 as of March 31, 2017. The increase in working capital deficiency was primarily attributed to the increase in current liabilities due to the new short-term loan. Cash Flows Three Months Ended June 30, 2016 Three Months Ended June 30, 2015 Cash Flows Used in Operating Activities $ (93,997 ) $ (15,409 ) Cash Flows Provided by Investing Activities $ - $ - Cash Flows Provided by Financing Activities $ 115,396 $ 15,409 Effects on change in foreign exchange rate $ (1,005 ) $ - Net Increase (decrease) in Cash During Period $ 20,394 $ - Cash Flows Used in Operating Activities During the three months ended June 30, 2017, the Company had $93,997 in cash used in operating activities, which was attributed from loss from operations of $91,050 and increase in accounts payable and accrued liabilities of $2,286 and increase in other receivables of $5,233. During the three months ended June 30, 2016, the Company had $15,409 in cash used in operating activities, which was attributed from loss from operations of $16,909 and increase in accounts payable and accrued liabilities of $1,500. Cash Flows Provided by Investing Activities During the three months ended June 30, 2017 and 2016, the Company used no cash in investing activities. Cash Flows Provided by Financing Activities During the three months ended June 30, 2017, the Company has paid back $2,882 to the President and has proceeds of $118,278 from a new short-term loan. During the three months ended June 30, 2016, the President has advanced the Company $15,409 for operating expenses. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. Item 4. Controls and Procedures. Management's Report on Disclosure Controls and Procedures As of June 30, 2017, management assessed the effectiveness of our internal control over financial reporting based on the criteria for effective internal control over financial reporting established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission ("COSO") and SEC guidance on conducting such assessments. Based on that evaluation, they concluded that, during the period covered by this report, such internal controls and procedures were not effective to detect the inappropriate application of US GAAP rules as more fully described below. This was due to deficiencies that existed in the design or operation of our internal controls over financial reporting that adversely affected our internal controls and that may be considered to be material weaknesses. The matters involving internal controls and procedures that our management considered to be material weaknesses under the standards of the Public Company Accounting Oversight Board were: (1) lack of a functioning audit committee, (2) lack of a majority of outside directors on our board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures; (3) inadequate segregation of duties consistent with control objectives; and (4) management dominated by two individuals without adequate compensating controls. The aforementioned material weaknesses were identified by our Chief Executive and Financial Officer in connection with their review of our financial statements as of June 30, 2017. Management believes that the material weaknesses set forth above did not have an effect on our financial results. However, management believes that the lack of a functioning audit committee and the lack of a majority of outside directors on our board of directors results in ineffective oversight in the establishment and monitoring of required internal controls and procedures, which could result in a material misstatement in our financial statements in future periods. Changes in Internal Control over Financial Reporting There have been no changes in our internal controls over financial reporting that occurred during the quarter ended June 30, 2017, that have materially or are reasonably likely to materially affect, our internal controls over financial reporting. 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings. We are not presently a party to any legal proceedings and, to our knowledge, no such proceedings are threatened or pending. Item 1A. Risk Factors. Not applicable. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. No stock was sold during the quarter ended June 30, 2017. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. None. Item 5. Other Information. None. 18 Item 6. Exhibits. Index to Exhibits 31.1 Rule 13a-14(a) / 15d-14(a) Certification of Chief Executive Officer. 31.2 Rule 13a-14(a) / 15d-14(a) Certification of Chief Financial Officer. 32.1 Section 1350 Certifications of Chief Executive Officer and Chief Financial Officer. 101.INS XBRL Instance Document. 101.SCH XBRL Taxonomy Extension Schema Document. 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document. 101.DEF XBRL Taxonomy Extension Definition Linkbase Document. 101.LAB XBRL Taxonomy Extension Label Linkbase Document. 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document. 19 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Yinfu Gold Corporation (Registrant) Dated: August 17, 2017 /s/ Jiang Libin Jiang Libin Chief Executive Officer 20
